Order entered May 16, 2019




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-18-01067-CR

                            BRANDON DEMON JORDAN, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F17-75751-I

                                               ORDER
        Before the Court is appellant’s May 14, 2019 third motion to extend the time to file his

brief. Appellant has tendered his brief with the motion. We GRANT the motion and ORDER

appellant’s brief filed as of the date of this order.

                                                          /s/   BILL PEDERSEN, III
                                                                JUSTICE